Citation Nr: 0615000	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left foot 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 2001 
in the Mississippi National Guard and from January 1991 to 
June 1991 in the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In May 2001 the RO denied the veteran's claims for 
service connection for a left eye condition and a left foot 
injury.  The veteran did not appeal the RO's decision.  

2.  Evidence received since the May 2001 RO denial that 
pertains to the veteran's left eye claim is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim.  

3.  Evidence received since the May 2001 RO denial that 
pertains to the veteran's left foot claim is not duplicative 
or cumulative of evidence previously considered and does 
relate to an unestablished fact necessary to substantiate the 
claim.  

5.  The evidence of record does not establish that the 
veteran's left foot disability was caused by his military 
service.  




CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
May 2001 RO denial of service connection for a left eye 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  

3.  New and material evidence has been received since the May 
2001 RO denial of service connection for a left foot 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), (c) (2005).  

4.  Service connection for a left foot disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2001 the RO denied the veteran's claims for service 
connection for a left eye condition and a left foot 
disability.  The veteran did not appeal the decision.  
Therefore, the May 2001 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. 
§ 20.200, 20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Where the new and material evidence consists of a 
supplemental report from the service department, the former 
decision will be reconsidered by the agency of original 
jurisdiction. 38 C.F.R. § 3.156(c) (2005).  

Evidence received since the May 2001 denial of service 
connection for a left eye condition and a left foot 
disability consists of the following: three buddy statements 
dated in November 2002, VA Medical Center (VAMC) treatment 
records, duplicates of the veteran's DD214s, a NGB Form 22 
indicating the veteran's period of National Guard Service, a 
DA Form 2173 indicating that the veteran suffered a left leg 
injury while on duty in May 1981, a DA Form 2173 indicating 
that the veteran suffered a left eye injury while on duty in 
July 1985, a duplicate of the July 1985 DA Form 2173, a buddy 
statement dated in December 2003, a duplicate of the December 
2003 buddy statement, a March 2004 private medical record 
from Dr. M. Z., records from an October 2005 VA eye 
examination, and a transcript of the veteran's March 2006 
video conference hearing.  

With the exception of the duplicates of the DD214s, the July 
1985 DA Form 2713, and the duplicate of the December 2003 
buddy statement, the evidence is new, in that it has not been 
submitted to VA before.  

With regards to the VAMC treatment records and eye 
examination, during the eye appointment, the veteran stated 
that "a lot of soldiers that got shots during Desert Storm 
said their vision was never 'right' again after they got 
those shots."  The veteran, however, does not have the 
medical expertise to find that his current disorder is 
related to service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

VAMC records from October 2003 report a history of prior foot 
injury and show treatment for his left foot disability and 
eye condition, but do not provide evidence linking the 
veteran's left foot disability or left eye condition to his 
period of active service.  Therefore they are not material to 
the claims.  

With regards to the NGB Form 22, it does not pertain to the 
veteran's left eye condition or left foot disability.  
Therefore it is not material to either claim.  

Information contained in the private record from Dr. M. Z., 
the four buddy statements, and the March 2006 hearing 
transcript, does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, they do 
not provide a link between the veteran's claimed disabilities 
and his period of active service.  Therefore, they are not 
material to the claims.  

With regards to DD Form 2173 showing that the veteran 
sustained a left eye injury in service, the evidence is not 
material because the veteran's service medical records (SMRs) 
document the veteran's eye injury and the DD Form 2173 does 
not provide information absent in the SMRs, which were of 
record at the time of the May 2001 RO denial.  The RO 
considered the SMRs that documented the veteran's eye injury 
in its May 2001 decision.  

The Board finds that the evidence pertaining to the veteran's 
claim for service connection for a left eye condition is not 
new and material because it does not provide evidence linking 
the veteran's left eye condition to his period of active 
service.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's eye condition 
was incurred during, or aggravated by, his military service.  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a left eye 
condition.  The claim is not reopened.  38 U.S.C.A. § 5108.  

With regards to the DD Form 2173 showing that the veteran 
sustained a left leg injury while in service in May 1981, the 
veteran's SMRs are negative for any evidence of a left leg 
injury.  Therefore, the DD Form 2173 is material to the 
veteran's claim.  Previously, the RO had rejected the 
veteran's assertion that there had been an in-service injury.  

Based upon the reasons for the prior denial, the added 
service department record is relevant, probative and clearly 
cures one of the evidentiary defects that had existed at the 
time of the prior denial.  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.  

The Board observes that the January 2003, November 2003, and 
January 2005 VCAA notice letters informed the veteran of what 
constituted new and material evidence.  The veteran was 
informed that new evidence must be evidence that was 
submitted to VA for the first time, that was not cumulative 
or tended to reinforce a previously established point.  He 
was informed that material evidence must  relate directly to 
substantiation of the claim.  Therefore, there is no 
prejudice to the veteran.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue was 
addressed by the U.S. Court of Appeals for Veterans Claims 
(Court) in Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
Sutton, the Court stated, in pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, over several years, the veteran has been 
provided with the pertinent laws and regulations regarding 
service connection, the issue before the Board at this time.  
He has been given the opportunity to review the evidence of 
record and submit arguments in support of his claim.  The 
veteran's arguments have focused squarely on the issue of 
service connection, not whether new and material evidence has 
been submitted.  Consequently, the Board finds that the 
veteran would not be prejudiced by the adjudication of his 
claims at this time.  Accordingly, there is no basis for an 
additional delay in the adjudication of this case and the 
Board will proceed with the adjudication of the claims of 
entitlement to service connection on a de novo basis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  March 2004 records from Dr. M. Z. provides 
diagnoses of peroneal brevis tendonitis with left heel spur 
syndrome, bilateral bunions, onychomycosis, paronychia, and 
pain and difficulty walking.  The veteran wears anti-shock 
inserts in his boots and has been treated with injections.  
Thus, he has a current disability.  

The veteran's SMRs are completely negative for a left foot 
injury.  A DA Form 2173 shows that the veteran hurt his left 
leg while on duty in May 1981 when a cross tie fell on his 
left leg.  The DA Form 2173 indicates that he was taken to a 
hospital for an x-ray and then returned to the Company area.  
A review of the service medical records indicates that the 
veteran's left leg injury was acute and transitory, not 
chronic.  For example, there is not indication of problems 
with the leg after the injury in question.  The Board finds 
that the SMRs provide evidence against the claim.  

Post-service VA and private medical evidence do not provide a 
link between the veteran's May 1981 injury and his current 
left foot disability.  The Board finds that the post-service 
records, as a whole, provide evidence against the claim as it 
indicates a disorder that began many years after service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The preponderance of the evidence is against the claim for 
service connection for a left foot disability.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2003, November 2003, and February 2005, as 
well as information provided in the June 2004 statement of 
the case (SOC) and October 2005 supplemental statement of the 
case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the June 2004 SOC 
and October 2005 SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in 
January 2003, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  

However, the Board is satisfied that the January 2003, 
November 2003, and February 2005 VCAA notices and the June 
2004 SOC and October 2005 SSOC otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to his 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  Because the veteran finally did 
receive full notice, well before the Board adjudicated this 
case, the timing of the notice is found harmless error.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's new and 
material evidence claim pertaining to his left eye condition 
and his claim for service connection for a left foot 
disability are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA reports.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's left foot disability.  However, 
the Board finds that the evidence, discussed above, which 
indicates that there is no competent medical evidence showing 
or indicating a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

ORDER

As no new and material evidence has been received, the claim 
for service connection for a left eye condition is not 
reopened.  The appeal is denied. 

Service connection for a left foot disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


